IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,509-03


                        EX PARTE JAIME COVARRUBIAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W99-32080-V(C) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Volume 4 of the reporter’s record from

Applicant’s trial, to which the trial court cites in its findings of fact and conclusions of law, is not

in the habeas record and is missing from the appellate record in the court of appeals.
                                                                                                     2

       The district clerk shall either forward to this Court volume 4 of the reporter’s record from

Applicant’s 2000 trial or certify in writing that this document is not part of the record. The district

clerk shall comply with this order within thirty days from the date of this order.



Filed: June 7, 2022
Do not publish